Citation Nr: 1530599	
Decision Date: 07/17/15    Archive Date: 07/24/15

DOCKET NO.  08-10 160	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to service connection for a respiratory disability.  

(The issue of entitlement to service connection for a cervical spine disability is addressed in a separate Board decision.)

REPRESENTATION

Veteran represented by:	Heath A. Hixson, Attorney at Law


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M. Taylor, Counsel


INTRODUCTION

The Veteran served on active duty from July 1961 to July 1963. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office in Roanoke, Virginia (RO).

The Veteran appeared at a hearing before the undersigned Veterans Law Judge (VLJ) in June 2014.  A transcript of the hearing is in the Veteran's file. 

Because the Veteran testified before two different VLJ's with respect to service connection for a cervical spine disability, a separate Board panel decision will be issued with respect to that issue.  See Arneson v. Shinseki, 24 Vet. App. 379, 386 (2011).  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran seeks service connection for a pulmonary disability.  He maintains that his current respiratory disability is related to in-service pneumonia.  

The November 2012 VA examination report reflects a diagnosis of chronic obstructive pulmonary disease (COPD) and asthma.  Although the examiner concluded that the likely etiology of the Veteran's respiratory disability was his chronic tobacco use and less likely related to service, the report of examination does not address the March 2010 opinion from the Veteran's private doctor to the effect that "it is more than likely that the structural changes that are chronic in appearance on your CT scans are due to those infections that you developed while serving in the military."  As such, the November 2012 VA opinion is inadequate.  The claim file should be returned to the November 2012 VA examiner, if available, in order to obtain an addendum opinion considering the March 2010 private opinion and clarify whether the Veteran's pulmonary/respiratory disability is related to service.  

Accordingly, the case is REMANDED for the following action:

1.  Return the claims file to the examiner who conducted the November 2012 respiratory examination for an addendum opinion, if available.  The entire claims file, to include all electronic files, must be reviewed by the examiner.  

Based on the review of the record, including the March 2010 private opinion that it is more than likely that chronic structural changes on CT scans were due to infections the Veteran developed during service, the examiner is to provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that any currently diagnosed respiratory disability, to include COPD and asthma, is related to his active service.  

The examination report must include a complete rationale for all opinions expressed.  If the examiner feels that a requested opinion cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).

2.  Finally, readjudicate the appeal.  If the benefit sought remains denied, issue a supplemental statement of the case and return the case to the Board.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
M. N. HYLAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

